DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Drawings
Drawings filed 9/3/2021 contain new matter. As such, the drawings are objected to as described below. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second adhesive,” “protective foil,” and the “second outer layer” must be shown or the feature(s) canceled from the claim(s). Applicant shows ref. no. 21 as the “third adhesive.” No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “third adhesive” is unclear. In claim 1 the “second adhesive” is claimed in the alternative. As such, it is unclear how there can be a “third adhesive” if there is only a “first adhesive” and no “second adhesive.” For examination purposes, there only needs to be two adhesives. In other words, the second adhesive can be the third adhesive if the second adhesive is absent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varanese et al. (US 2005/0031233).
Regarding claim 1, Varanese discloses a bag capable of being configured for shipping damp waste or used aluminum coffee capsules with a closed bottom end and an opposite opening, comprising: a front wall (Fig. 4, at 403) with an inner and an outer side, and a rear wall (at 404) with an inner and an outer side, which in the area of their side edges and bottom edges are connected to each other at least in sections directly or via side walls and/or side folds and/or a bottom fold, wherein an opening edge of the front wall is present below an opening edge of the rear wall, so that the rear wall forms a protruding, fold-over closing area (at 402) ; wherein the closing area has a first adhesive agent (401a) on the inner side or on the outer side of the rear wall, or the front wall has a second adhesive agent (401b) on the outer side in the overlapping area with the closing area folded over along the opening edge of the front wall; wherein the front wall has a third adhesive agent (401b or [0121]); on the outer side on the other side of the overlapping area with the folded-over closing area; wherein; the first or second adhesive agent can extend (Fig. 14) from one side edge of the rear wall to the opposite side edge 
Regarding claim 2, the first and/or the second and/or the third adhesive agents are adhesive strips. See abstract. See [0081].
Regarding claim 4, the first and/or the second adhesive agent run parallel to the edge on the opening side of the front wall and/or of the rear wall of the bag, and/or wherein the third adhesive agent runs essentially parallel to the edge on the opening side of the front wall and/or of the rear wall of the bag. See Figs. 4-14. 

Regarding claim 14, a longitudinal expansion of the rear wall measured from the bottom end to the opening end, can be greater than a longitudinal expansion of the front wall measured from the bottom end to the opening end. See Figs. 4-14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese as applied above in further view of Branyon (US 10,138,026).
Regarding claim 5, Varanese sufficiently discloses the claimed invention, but does not disclose the third adhesive located on a lower third of the bag. Branyon, which is drawn to a bag, discloses a third adhesive agent (150) present in a section on an outer side of a front wall on the other side of an overlapping area and on the same side of a lower third of the bag. See Branyon, Fig. 6a. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the third adhesive of Varanese 
Regarding claim 6, Varanese sufficiently discloses the claimed invention, but does not disclose the third adhesive located on a half of the front wall. Branyon discloses a third adhesive agent (150) present in a section on the outer side of a front wall on the other side of an overlapping area and on the same side of a half of the front wall or on the same side on the half of the front wall. See Branyon, Fig. 6a. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the third adhesive of Varanese be located as disclosed by Branyon in order to better secure certain sized items within the bag. 
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Varanese as applied above.
Regarding claim 13, Varanese as modified above discloses the claimed invention except for the bag being configured in one piece. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bag configured in one, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese as applied above in further view of Soderholm (US 2005/0286818).
Regarding claim 15, Varanese does not disclose a foil as claimed. Soderholm, which is drawn to a bag, discloses an adhesive agent that comprises at least one detachable protective foil (F2), wherein the protective foil prevents a connection between a front wall and a rear wall. See Cl. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a foil, as disclosed by Soderholm, on the bag of Varanese in order to protect the adhesive and prevent unintended connection between the front and rear wall. 
Regarding claim 16, Varanese does not disclose the wall as claimed. Soderholm, which is drawn to a bag, discloses a front wall and/or the rear wall, or the front wall, the rear wall, and the side walls, being multi-layered, and/or comprise a bubble wrap foil. See [0028]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use multiple layers along with bubble wrap foil in order to better protect items within the bag.  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varanese as applied above in further view of Brosch et al. (US 2016/0137374).
Regarding claims 17 and 18, Varanese does not disclose the material as claimed. Brosch, which is drawn to a bag, discloses a front wall that has a first outer layer consisting of or comprising at least one polymer material, and an opposite first See In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection. However, in response to applicant’s argument that Varanese does not disclose an adhesive - the Office respectfully disagrees. First, an “adhesive” is defined as “tending to adhere, sticky.” See https://www.thefreedictionary.com/adhesive. Varanese clearly discloses adhesive (401 or 101/102) “tending to adhere” and be “sticky.” See [0056]. Applicant erroneously interprets [0005] of Varanese to somehow mean that there is no adhesive. However, [0005] of Varanese is simply stating a portion of the background of the invention. Varanese even goes on to state that he is providing an adhesive that solves the problem stated in [0005]. Regardless, Varanese meets the plain definition of an “adhesive,” especially as no particular definition of “adhesive” is present in applicant’s specification. 
Applicant goes on to argue that Varanese is not for use in shipping bags. Again, the Office respectfully disagrees as Varanese clearly states that his invention can be used in shipping bags. See [0102]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734